ORDER
PER CURIAM.
AND NOW, this 18th day of April, 1991, it is hereby ordered that the within petition for allowance of appeal is granted.
It is further ordered that this matter shall be remanded to the Court of Common Pleas of Northampton County, and if that court so desires, to the Zoning Hearing Board of North Catasauqua, for the taking of additional evidence concerning whether the non-conforming use existed prior to adoption of the Borough of North Catasauqua zoning ordinance in 1951.
It is further ordered that all enforcement actions commenced by the Borough of North Catasauqua in connection with the operation of the within non-conforming use are hereby stayed retroactive to the date of the decision of the Commonwealth Court in this matter.
*375It is so ordered.
Jurisdiction relinquished.